Citation Nr: 1515557	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-11 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel





REMAND

The Veteran served on active duty from July 1984 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.

Based on review of the claims folder, the Board finds that additional development is necessary prior to adjudication of the above matters.

The Veteran contends that that he has a low back disability that is related to service.  Specifically, in his March 2011 Notice of Disagreement (NOD), he stated that although he did not go to sick bay for low back pain, his job as an Avionics Technician required that he lift communication equipment into and out of 50 gallon drums of alcohol to validate the pressure seals, which he would do daily at times, multiple times throughout the day.  The Veteran further related that the weight of the equipment and the height of the drum constantly placed undue strain on his back.  He further stated that strain on his back was impossible to avoid because proper lifting techniques could not have been used.  He also alleged that he was instructed to ice his back and that going to sick bay and complaining of a back injury could have jeopardized his position or affect a potential promotion.  Moreover, the Veteran contends that he has had low back pain since service and had financial constraints in treating such pain after service.  See April 2013 VA-Form 9.  

The Board observes that the majority of the Veteran's service treatment records (STRs) are illegible.  However, the Veteran has submitted a copy of a May 1986 STR that shows he sought emergency treatment for back pain sustained while "heaving liberty bags into his car."  

In February 2010, the Veteran was afforded a VA examination of his spine.  The Veteran reported that he started having low back pain in 1987.  He was unsure whether he was seen for his low back pain.  He indicated that he did not have any injury to his back.  He noticed increasing back pain while standing in formation.  The pain was not constant in nature.  He further reported that in approximately 2008, he was involved in a motor vehicle accident (MVA) and had a loss of consciousness.  He had pain for approximately one year in his shoulders, chest, arms, back, and neck.  He reported that he saw a chiropractor from whom he received adjustments to his lumbar spine and neck.  Upon examination, the Veteran was diagnosed with lumbosacral strain with mild narrowing of the L4-5 disc space, which could be related to early degenerative disc disease.  The examiner indicated that much of the Veteran's STRs were illegible microfilm copies, but his separation examination was legible and showed that the Veteran reported he was in good health with no complaints of low back pain.  The examiner also acknowledged the Veteran's May 1986 STR.  The examiner ultimately concluded that based on the evidence available, an opinion could not be given in regards to service connection without resorting to speculation, as most of the microfilm copies were illegible.  

A medical examination is adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability...in sufficient detail so that the Board's evaluation of the claimed disability will be a fully formed one."  Stefl v. Nicholson, 21 Vet. App. 120 (2007).   Additionally, a medical examiner must provide a "reasoned medical explanation connecting" his observations and his conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  If an examination report does not contain sufficient detail, "it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001); see also 38 C.F.R. § 4.2.

The Board finds the February 2010 VA examination inadequate as the examiner failed to opine whether any low back disability had its onset in service, or was otherwise caused by any incident or event that occurred during service, in part due to illegible microfilm copies of the Veteran's STRs, which the examiner rendered "essentially useless."  Thus, the examiner's inability to provide an opinion on this matter is partially based on his incomplete understanding of the Veteran's STRs.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (conclusion by a medical professional not probative without a proper factual predicate in the record).  On remand, a new VA examination should be obtained that adequately addresses the issues noted by the Board.  In doing so, the AOJ must attempt to produce a better copy of the Veteran's STRs so that they may be reviewed by the VA examiner and VA adjudicators. 

Additionally, an attempt should be made to obtain those private medical records relating to chiropractic treatment following the Veteran's reported MVA in 2008.

The Veteran maintains that his hypertension is secondary to his service-connected nephrolithiasis with hematuria.  See March 2011 NOD, April 2013 VA-Form 9, and January 2015 Appellant's Brief.  A VA examination of the Veteran's kidneys and opinion was provided in October 2012, in which the examiner addressed whether the Veteran's currently diagnosed hypertension was caused by the service-connected kidney disability.  The examiner opined that renal insufficiency can cause hypertension, but there was no renal insufficiency, so therefore hypertension was not caused by the Veteran's kidney condition.  However, the opinion did not address whether the Veteran's hypertension was possibly aggravated by the service-connected kidney disability.  Accordingly, this must be remedied on remand.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's original service treatment records, or, if not available, a more legible copy than has been printed from microfilm and associate such copies with the claims file.  If it becomes reasonably certain that this record is unavailable or that further attempts to obtain it would be futile, or that the copies already of record are the best available copies, the claims file should be so annotated and the Veteran notified of such.

2.  Ask the Veteran for any additional identifying information he may be able to provide, to include names, dates of treatment and locations of physicians or medical treatment facilities where he has received treatment for low back pain from the time of his 1988 service discharge to the present.  The Board is particularly interested in records of any chiropractic treatment that the Veteran may have received following his reported post-service MVA in approximately 2008.  See February 2001 VA examination report.  Acquire any such records after having received authorization and consent for release, and then associate these records with the claims file.

3.  Thereafter, schedule a VA examination to determine the nature, extent, and etiology of any currently diagnosed low back disability.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  All indicated testing should be conducted. 

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater), that any currently diagnosed low back disability, to include any degenerative disc disease of the lumbar spine, began during service or is otherwise related to such service.  In answering this question, the examiner should address the Veteran's statements regarding the incurrence of a back problem and continuity of symptomatology.  See March 2011 NOD and April 2013 VA-Form 9.  The examiner should also consider the February 2010 VA examination report.  Also, the examiner should comment on the post-service history of a MVA in approximately 2008.

A complete rationale for any opinion must be provided.  The medical reasons for accepting or rejecting the Veteran's report of continuity of symptoms since service should be set forth in detail.

4.  Return the Veteran's claims file to the examiner who performed the October 2012 VA examination and provided an opinion addressing the Veteran's kidney disability and its relation to his hypertension.  If this examiner is no longer available to complete an addendum to his opinion, the Veteran should be scheduled for a VA examination to ascertain the origins or etiology of his hypertension.  The claims folder is to be provided to the examiner for review in conjunction with the examination. 

The examiner should provide an opinion as to the following:

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension was incurred during or as a result of his military service?

(b) Is it at least as likely as not (50 percent probability or more) that the service-connected nephrolithiasis with hematuria caused or aggravated the Veteran's hypertension?  As pertaining to the question of aggravation, the examiner is being asked to opine whether the service-connected nephrolithiasis with hematuria caused an increase in the severity of the Veteran's hypertension.  

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.

5.  After completing the development requested above, readjudicate the claims on appeal.  If a benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

